DETAILED ACTION



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Le Faucheur US PG-Pub 2012/0177213 in view of Jones US PG-Pub 2001/0053228.

Regarding claim 1, Le Faucheur teaches a headset device (Fig. 1) comprising: a control circuit (Fig. 2-290 is part of a control circuit); and a plurality of microphones (Fig. 2-260,270 and 280) operatively coupled with the control circuit, wherein the control circuit is configured to: generate first data by multiplexing a plurality of signals comprising transmission signals from the plurality of microphones (Fig. 2 & [0024]: the microphones data is encoded using any multiplexing technique) and transmit the generated first data, through the first path, to the external electronic device (Fig. 2 & [0020]: encoder that is part of a control circuit-290 will send the signal to the external device though the interface-250).  
Le Faucheur failed to using power provided from an external electronic device through a first path.

Le Faucher and Jones are analogous art because they are both in the same field of endeavor, namely audio device. Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, because supplying power on the same line as audio/data signal helps to reduce cost on material.

Regarding claim 2, Le Faucher teaches wherein at least one of the plurality of microphones is configured to receive a transmission signal (Fig. 3-260), and another at least one of the plurality of microphones is configured to receive peripheral noise (Fig. 3-270).  

Regarding claim 3, Le Faucher at least one speaker operatively coupled with the control circuit (Fig. 2-254 & [0020]: any element can be on a separate board or assemblies), wherein the control circuit is configured to: generate at least one output data by synthesizing at least one noise removal signal for removing peripheral noise ([0024]-[0025]: using feedback mic to remove noise to be send to the louspeakers on the headset), with at least one reception signal received through at least one second path from the external electronic device (Fig. 2- the line going from interface-250 to loudspeaker-154), and transmit the generated at least one output data to the at least one speaker ([0025]: sending the signals to the loudspeaker).  
However, Jones teaches using the power provided from the external electronic device through the first path (Fig. 14 and [0093]-[0094]: phantom power is sending power through the same wire as the audio signal). 
.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Le Faucheur US PG-Pub 2012/0177213 in combination with Jones US PG-Pub 2001/0053228 in view of Ookuri US PG-Pub 2016/0127815.

Regarding claim 4, the combination teaches wherein the control circuits configured to generate the first data by multiplexing plurality of signals (Le Faucheur, Fig. 2 & [0024]: the microphones data is encoded using any multiplexing technique).
The combination failed to explicitly teach wherein the control circuits configured to generate the first data by multiplexing a signal by a user interface with the plurality of signals.  
However, Ookuri teaches a control circuits configured to generate the first data by multiplexing a signal by a user interface with the plurality of signals (Fig. 2 & [0219] & [0189]: you will multiplex the microphone signals with additional data like switches).
The combination and Ookuri are analogous art because they are both in the same field of endeavor, namely audio devices. Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, because having different signals on one line helps to reduce cost on material.


Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Le Faucheur US PG-Pub 2012/0177213 in combination with Jones US PG-Pub 2001/0053228 in view of Ookuri US PG-Pub 2016/0127815 and further in view of Kim US PG-Pub 2016/0249127.

Regarding claim 5, while the combination suggest wherein the signal by the user interface comprises at least any one of signals of an increase or decrease of a volume, a movement of a music track, and 2Attorney Docket No.: 1235-1197 PCT US (SP17055-PCT/USDMC) turning ON or OFF a function of removing noise (Ookuri, Fig. 2 & [0219] & [0189]: you will multiplex the microphone signals with additional data like switches [which can be like volume, or next song, ect…]).
The combination does not explicitly give example of what additional data can be that comes from the switches.
However, Kim teaches signal by the user interface comprises at least any one of signals of an increase or decrease of a volume, a movement of a music track, and 2Attorney Docket No.: 1235-1197 PCT US (SP17055-PCT/USDMC) turning ON or OFF a function of removing noise (Fig. 2: switches with different functions).
The combination and Kim are analogous art because they are both in the same field of endeavor, namely audio devices. Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, because sending any additional data/control through multiplexing will help to give the user more control of the device.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A JEREZ LORA whose telephone number is (571)270-5519.  The examiner can normally be reached on M-F 7am-9am and 11am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


WILLIAM A. JEREZ LORA
Examiner
Art Unit 2654



/WILLIAM A JEREZ LORA/Primary Examiner, Art Unit 2654